



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Saboon, 2012 ONCA
    729

DATE: 20121026

DOCKET: C52872

Goudge, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Musab Saboon

Appellant

Craig Parry, for the appellant

Eric Siebenmorgen, for the respondent

Heard and released orally: October 22, 2012

On appeal from the conviction entered on August 20, 2010
    by Justice Robert T. Weseloh of the Ontario of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant makes several arguments in this appeal. First, he says
    that the trial judge misapprehended evidence in finding that the appellant
    admitted he was part of a group surrounding the victims.

[2]

We do not agree. The particular finding referred to is no more than that
    the appellant admitted he was present and part of the group, some of whom
    committed the robbery.  That accurately reflects the appellants admission.

[3]

Then the appellant says the trial judge erred in disregarding evidence
    that the appellant was separate from those robbing the victims.

[4]

Again we disagree. There was ample evidence on which the trial judge based
    his conclusion that the appellant was part of the circle of intimidation. It was
    not necessary in this relatively simple trial for the trial judge to explicitly
    reject evidence to the contrary.

[5]

Finally, the appellant says the trial judge misapprehended the evidence
    of Perez concerning whether the appellants hat had earflaps. While that may be
    so, it was an insignificant mistake. The victim McGuinty said his robber wore a
    distinctive hat with earflaps, and the appellant admitting wearing just such a
    hat. The Perez evidence was not essential to the trial judges reasoning or to
    his conclusion.

[6]

In summary, there was ample evidence, including importantly, the
    appellants own admissions to conclude that there is nothing unsafe about the
    appellants conviction. The appeal must be dismissed.


